DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 03/08/2021.
Claims 1-7 and 11-23 remain pending in the application with claims 12-20 are withdrawn from communication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8-9 of U.S. Patent No. 10243092. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claims 1-3, 5, 11 and 21 are recited in claims 1-2, 4 and 8-9 of US Pat. No. 1024092.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10243092 or ‘092 in view of Basol (US 2012/0192948). Claims 1-9 of US Pat. No. ‘092 do not recite the limitation of current claims; however, Basol discloses back ohmic contact for CdTe containing photovoltaic cell comprising alloy of Cd, Zn and Te [0036].  Therefore, one of ordinary skill in the art would have found it obvious, at the time of the effective filing date of the invention, to modify the photovoltaic cell of claims 1-9 of US Pat. No. ‘092 with the back contact disclosed by Basol in order to improve the ohmic contact for the photovoltaic cell (Basol, [0009-0010]).
Claims 6 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10243092 or ‘092 in view of Jasieniak et al. (US 2013/0280854).  Claims 1-9 of US Pat. No. ‘092 do not recite the concentration of selenium varies through a thickness of the absorber layer in a stepwise gradient.  In paragraph [0307], Jasieniak discloses discrete layers with their respective selenium concentration; therefore, the graded composition of Jasieniak CdTexSe1-x layer corresponds to the claimed stepwise gradient, a CdTe layer over the p-type cadmium selenide telluride and the best thickness of CdTe is greater than 260 nm ([0285] and fig. 31). Therefore, the claimed limitation would have been obvious to one of ordinary skill in the art based on the teaching of Jasieniak.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-4, 6-7, 11 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jasieniak et al. (US 2013/0280854) with further evidence provided by Muthukumarasamy et al. (Vacuum, 84, 2010, 1216-1219).
Addressing claims 1, 6, 11 and 21, Jasieniak discloses a photovoltaic structure (the forward photovoltaic device described in paragraph [0307]), comprising
	a substrate structure comprising a transparent conductive oxide (TCO) layer (the layers CdSe0.5Te0.5/CdSe0.9Te0.1/ZnO/Al constitute the claimed substrate structure); and
	an absorber layer (CdTe/CdSe0.1Te0.9) formed over the substrate structure, wherein:
	a p-n junction is formed between the absorber layer and the substrate structure (Jasieniak discloses the CdSeTe material transitions from p-type to n-type as the concentration of Se increases [0305]; Muthukumarasamy discloses on page 1216 that for CdSexTe1-x semiconductor layer, when x is less than 0.2 the CdSeTe semiconductor layer has p-type conductivity and when x is greater than 0.2 the CdSeTe semiconductor layer has n-type conductivity; therefore, the p-n junction is formed between the p-type CdSe0.1Te0.9 layer of the absorber with the n-type CdSe0.5Te0.5 of the substrate structure),
	the absorber layer comprises a p-type cadmium selenide telluride layer [0307], the p-type cadmium selenide telluride layer comprises a CdSexTe1-x compound, wherein a value of x is between 0 and 1 [0307],
	the absorber layer has a gradient of selenium, whereby a concentration of selenium varies through a thickness of the absorber layer, and the absorber layer has a higher selenium concentration adjacent to the substrate structure (the CdSe0.1Te0.9 layer adjacent to the substrate structure) and decreasing through the thickness of the absorber layer (the CdTe layer does not have selenium or a lower concentration of selenium than the CdSe0.1Te0.9 layer).

Addressing claim 3, the substrate structure of Jasieniak comprises the CdSe0.9Te0.1 buffer layer and the Al barrier layer [0307].

Addressing claim 4, the ITO layer of Jasieniak is the structural equivalence to the claimed back contact formed over the absorber layer.

Addressing claim 7, Jasieniak discloses in paragraph [0129] adding additives such as dopants to the semiconductor material.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jasieniak et al. (US 2013/0280854) in view of Walukiewicz et al. (US 2013/0074912) and Muthukumarasamy et al. (Vacuum, 84, 2010, 1216-1219).
Addressing claims 2, 5 and 22, Jasieniak discloses CdSe0.1Te0.9 semiconductor material that has p-type conductivity according to the evidence provided by Muthukumarasamy as discussed above.

Jasieniak is silent regarding the limitation “the gradient of selenium in the CdSexTe1-x compound has a selenium to tellurium ratio such that x varies in value through a thickness of the absorber layer, and wherein x has a value within a range of 0.01 to 0.25” because Jasieniak discloses only one layer within the absorber layer that has a fixed concentration of selenium, hence a fixed selenium to tellurium ratio.
Muthukumarasamy discloses on page 1216 that for CdSexTe1-x semiconductor layer, when x is less than 0.2 the CdSeTe semiconductor layer has p-type conductivity and when x is greater than 0.2 the CdSeTe semiconductor layer has n-type conductivity.  The example disclosed by Muthukumarasamy is p-type CdSe0.15Te0.85 (Abstract).

Walukiewicz discloses CdTeySe1-y material where the composition, i.e. the concentration of Se relative to Te, is graded throughout the thickness of the CdTeySe1-y layer to match the conduction band edges of the CdS and CdTe close to the opposing surfaces of the CdTeySe1-y layer in order to improve the collection efficiency of photogenerated electrons [0026].  The grading in selenium concentration also corresponds to the claimed continuous gradient.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the portion of the absorber layer that has the p-type CdSexTe1-x material of Jasieniak by grading the concentration of selenium throughout the thickness of the p-type CdSexTe1-x to be within the range of selenium concentration that maintains its p-type conductivity to match the conduction band edges of the CdTe layer at one surface and the n-type layer at the opposing surface as suggested by Walukiewicz and Muthukumarasamy in order to improve the collection efficiency of photogenerated electrons (Walukiewicz, [0026]).  For instance, one would include a p-type CdSe0.15Te0.85 between the p-type CdSe0.1Te0.9 layer and the n-type CdSe0.5Te0.5 layer in the device in paragraph [0307] of Jasieniak to accomplish the same grading selenium concentration as disclosed Walukiewicz for improving the collection efficiency of the photovoltaic cell.
With regard to the limitation of claims 22-23, the CdTe layer of Jasieniak is the claimed semiconductor layer comprising CdTe over the p-type cadmium selenide telluride layer.  
With regard to the claimed thicknesses of the CdTe and the p-type CdSeTe layer of claim 23, Jasieniak further discloses the CdTe layer whose thickness that is equal to or greater than 260 nm has the best PCE (Table VII, fig. 31).  Therefore, the claimed thickness range of the CdTe layer would have been obvious to one of ordinary skill in the art when performing routine experimentation with the thickness of the CdTe layer in order to optimize the efficiency of the solar cell.  Jasieniak also discloses the thickness of the p-type CdSe0.1Te0.9 is 300 nm [0304] and the thicknesses of the CdSe and CdTe materials influence the efficiency of the solar cell (fig. 31, Table VII, [0285]).  Therefore, the claimed thickness range of the CdSexTe1-x layer would have been obvious to one of ordinary skill in the art based on the teaching of Jasieniak when performing routine experimentation with the thickness of the absorber layer in order to optimize the efficiency of the solar cell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the double patenting rejection of claims 1-11, the rejection is maintained because the Applicants did not provide any argument regarding the content of the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/15/2021